—In an action, inter alia, to recover damages for fraud, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Roberto, J.), entered Novem*377ber 27, 1998, as denied that branch of its motion which was for summary judgment dismissing the second cause of action alleging promissory estoppel.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs contend that in exchange for discounted services, the defendant, Computer Associates International, Inc. (hereinafter CA), orally promised that after bids were received for waste removal services to be provided at the Islandia headquarters of CA, the plaintiffs would be given an opportunity to match the bid selected by CA, and that upon doing so, would be awarded a one-year contract. CA denies such an agreement. As there are issues of fact concerning whether CA made such a promise and whether the plaintiffs’ actions were unequivocally referable to the alleged promise, that branch of the motion of CA which was for summary judgment dismissing the cause of action alleging promissory estoppel was properly denied (see, Sarcona v DeGiaimo, 226 AD2d 1143; Serdaroglu v Serdaroglu, 209 AD2d 600; Spodek v Riskin, 150 AD2d 358; Palmerton v Envirogas, Inc., 80 AD2d 996). O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.